Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on10/07/2021, 10/19/2021, and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) in view of Motohashi et al. (US PG Pub 2013/0052058).
	As to independent claim 1, Ota teaches a power tool comprising: a tool housing (10,11); a support plate (13) provided within the tool housing (10,11); a rear tool cap (12) mounted on a rear end of the tool housing (10,11); and a brushless direct-current (BLDC) motor received within the housing (10, 11), comprising: a stator assembly (60) including a stator core (61), a plurality of stator teeth (61b) radially extending from the stator core (61) and defining a plurality of slots therebetween (see figure 5), and a plurality of stator windings (63) wound around the plurality of stator teeth (61b); a rotor shaft (53) extending along a longitudinal axis; a front motor bearing (56) mounted on the rotor shaft (53) and supported by the support plate (12); a rear motor bearing (57) mounted on the rotor shaft (53) and supported by the rear tool cap (12); and a rotor (50) comprising a rotor core (50) mounted on the rotor shaft  (53) within the stator assembly (60) and a magnet ring (52) mounted around the rotor core (50) as shown in figures 1 and 5 and 7, 
However Ota teaches the claimed limitation as discussed above except the rotor core defining an annular recess within which at portion of the front bearing and a portion of the support plate are located such that the a radial plane intersects the front bearing, the magnet ring, and the stator core.  
Motohashi et al., in the same field of endeavor of electric motor, teaches the rotor core ( 24) defining an annular recess (see figure 1)  within which at portion of the front bearing (52) and a portion of the support plate (8) are located such that the a radial plane intersects the front bearing (52), the magnet ring (26), and the stator core (27) as shown in figure 1, for the advantageous benefit of providing an bearing support stiffness of a bearing device is increased to reduce inclination of a motor shaft and a motor rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota by using the rotor core defining an annular recess within which at portion of the front bearing and a portion of the support plate are located such that the a radial plane intersects the front bearing, the magnet ring, and the stator core, as taught by Motohashi et al, to provide an bearing support stiffness of a bearing device is increased to reduce inclination of a motor shaft and a motor rotor.

As to claim 10/1, Ota teaches wherein further comprising a fan (58) mounted on the rotor shaft (53), wherein an inner portion of the fan (58) is recessed to allow the rear bearing (56) to be radially aligned with at least a portion of the fan (58) as shown in figure 9.  
As to claim 11/1, Ota teaches wherein the rear tool cap (12) comprises a radial body that includes a central bearing pocket (12a) arranged to receive the rear motor bearing (57), a peripheral portion extending form the radial body arranged to be mate with the tool housing (11), and at least one constraining member projecting from the radial body to engage the stator assembly (60) and radially secure the stator assembly (60) relative to the rear tool cap (12) independently of the tool housing (11) as shown in figure 1.  
As to claim 12/1, Ota teaches wherein the rear tool cap (12) is integrally formed as a part of the tool housing (11) as shown in figure 1, Note :The Examiner points out the limitation of “integrally formed” is considered as a product‐by‐process limitation. “Even though product‐by process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product‐by‐process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
As to claim 20/1, Ota teaches s power tool comprising: a tool housing (11); and a brushless direct-current (BLDC) received within the housing as shown in figure 1.  



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Motohashi et al. (US PG Pub 2013/0052058) as applied in claim 1 above, and further in view of Fujimori et al. (US PG Pub 2005/0067058).
As to claim 2/1, Ota in view of Motohashi et al. teaches the claimed limitation as discussed above except wherein the magnet ring comprises a sintered permanent magnet.  
However Fujimori et al. teaches the magnet ring comprises a sintered permanent magnet (See paragraph [0011]), for the advantageous benefit of providing a radially anisotropic sintered R--Fe--B permanent magnet free from deformation and cracking and having excellent magnetic orientation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Motohashi et al. by using the magnet ring comprises a sintered permanent magnet, as taught by Fujimori et al, to provide a radially anisotropic sintered R--Fe--B permanent magnet free from deformation and cracking and having excellent magnetic orientation.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Motohashi et al. (US PG Pub 2013/0052058) as applied in claim 1 above, and further in view of Zaps (KR20090048630).
As to claim 3/1, Ota in view of Motohashi et al. teaches the claimed limitation as discussed above except wherein the rotor core comprises at least two alignment rings on an outer surface thereof defining one or more annular grooves therebetween, wherein an adhesive is provided within the annular grooves to secure the - 60 -ATTORNEY DOCKET NO.: US-2019-0494-B1 magnet ring to the rotor core.  
However Zaps teaches Ota in view of Motohashi et al. teaches the claimed limitation as discussed above except the rotor core comprises at least two alignment rings (6a) on an outer surface thereof defining one or more annular grooves (2d) therebetween, wherein an adhesive (5) is provided within the annular grooves (2d) to secure the- 60 -ATTORNEY DOCKET NO.: US-2019-0494-B1 magnet ring (3) to the rotor core as shown 1, for the advantageous benefit improving the strength of adhesive bonding. Reduces deflection during rotor rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Motohashi et al. by using the rotor core comprises at least two alignment rings on an outer surface thereof defining one or more annular grooves therebetween, wherein an adhesive is provided within the annular grooves to secure the - 60 -ATTORNEY DOCKET NO.: US-2019-0494-B1 magnet ring to the rotor core, as taught by Zaps, to improving the strength of adhesive bonding. Reduces deflection during rotor rotation.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Motohashi et al. (US PG Pub 2013/0052058) as applied in claim 1 above, and further in view of Motohashi (JP2012189015).
As to claim 7/1, Ota teaches further comprising a transmission assembly (20)  disposed forward of the BLDC motor, wherein the support plate (12), a second bearing pocket formed on a second surface facing the transmission assembly (12) and configured to receive a component of the transmission assembly (12) as shown in figure 1.
However Ota in view of Motohashi et al. teaches the claimed limitation as discussed above except comprises a radial wall provided adjacent the stator assembly, a first bearing pocket formed at a center portion of a first surface of the radial wall received within the annular recess of the rotor core and configured to receive the front motor bearing, and a second bearing pocket formed on a second surface of the radial wall facing the transmission assembly and configured to receive a component of the transmission assembly.  
Motohashi et al. teaches a radial wall (7) provided adjacent the stator assembly (27), a first bearing pocket (see figure 1) formed at a center portion of a first surface of the radial wall (7) received within the annular recess of the rotor core (23) and configured to receive the front motor bearing (22), and a second bearing pocket (see figure 1) formed on a second surface of the radial wall (7) facing the transmission assembly (11) and configured to receive a component of the transmission assembly (11)  as shown in figure 1, for the advantageous benefit of providing an electric pump unit that can solve the above-described problems, reduce the weight and size, increase the bearing support rigidity of the bearing device, and reduce the inclination of the motor shaft and the motor rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Motohashi et al. by using a radial wall provided adjacent the stator assembly, a first bearing pocket formed at a center portion of a first surface of the radial wall received within the annular recess of the rotor core and configured to receive the front motor bearing, and a second bearing pocket formed on a second surface of the radial wall facing the transmission assembly and configured to receive a component of the transmission assembly, as taught by Motohashi, to provide an electric pump unit that can solve the above-described problems, reduce the weight and size, increase the bearing support rigidity of the bearing device, and reduce the inclination of the motor shaft and the motor rotor.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Motohashi et al. (US PG Pub 2013/0052058) as applied in claim 1 above, and further in view of Smith et al. (US PG Pub 2013/0270934).
As to claim 8/1, Ota in view of Motohashi et al. teaches the claimed limitation as discussed above except wherein the BLDC motor further comprises a terminal block arranged on an outer surface of the stator core intersecting the radial plane, the terminal block comprising a plurality of terminals each extending parallel to the longitudinal axis and each including a tang portion to which at least one of the plurality of stator windings is connected.  
However Smith et al. teaches wherein the BLDC motor further comprises a terminal block (334) arranged on an outer surface of the stator core (242) intersecting the radial plane, the terminal block (334) comprising a plurality of terminals (604) each extending parallel to the longitudinal axis and each including a tang portion (616) to which at least one of the plurality of stator windings (620) is connected as shown in figure 6, reducing the length of the stator assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Motohashi et al. by using the BLDC motor further comprises a terminal block arranged on an outer surface of the stator core intersecting the radial plane, the terminal block comprising a plurality of terminals each extending parallel to the longitudinal axis and each including a tang portion to which at least one of the plurality of stator windings is connected, as taught by Smith et al., to provide an electric pump unit that can solve the above-described problems, reduce the length of the stator assembly.
Claim(s) 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Motohashi et al. (US PG Pub 2013/0052058) as applied in claim 1 above, and further in view of Petersen (US PG Pub 2006/0261690).
As to claim 9/1, Ota in view of Motohashi et al. teaches the claimed limitation as discussed above except wherein the BLDC motor further comprises a circuit board on which at least one magnetic sensor is mounted to magnetically sense the magnet ring, wherein the circuit board is oriented along a second radial plane that intersects the plurality of stator windings.  
Petersen teaches the BLDC motor further comprises a circuit board (58) on which at least one magnetic sensor (50) is mounted to magnetically sense the magnet ring (32), wherein the circuit board (58) is oriented along a second radial plane (see annotated figure 2) that intersects the plurality of stator windings (24), for the advantageous benefit of permitting commutation sensing to occur as each rotor magnet polarity transition occurs during rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Motohashi et al. by using the BLDC motor further comprises a circuit board on which at least one magnetic sensor is mounted to magnetically sense the magnet ring, wherein the circuit board is oriented along a second radial plane that intersects the plurality of stator windings, as taught by Petersen, to permits commutation sensing to occur as each rotor magnet polarity transition occurs during rotation.
As to claim 24/9, Ota teaches a power tool comprising: a tool housing (11) ; and a brushless direct-current (BLDC) motor received within the housing as shown in figure 1.
Claim(s) 13-14, 18-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) in view of Eitzert (DE102019218437).
As to independent claim 13, Ota teaches a brushless direct-current (BLDC) motor, comprising: a stator assembly (60) including a stator core (61), a plurality of stator teeth (61b) radially extending - 62 -ATTORNEY DOCKET NO.: US-2019-0494-B1 from the stator core and defining a plurality of slots therebetween, and a plurality of stator windings wound around the plurality of stator teeth (61b); a rotor shaft (53) extending along a longitudinal axis; and a rotor comprising a rotor core mounted on the rotor shaft (53), a permanent magnet ring mounted on an outer surface of the rotor core (50), wherein the rotor core (50) as shown in figures as shown in figures 1 and 5 and 7
However Ota teaches the claimed limitation as discussed above except an adhesive material disposed between the rotor core and the permanent magnet ring comprises a first portion having an outer diameter that substantially corresponds to an inner diameter of the permanent magnet ring to allow the first portion of the rotor core to be form-fittingly received within the permanent magnet ring in direct contact therewith and to radially secure the permanent magnet ring to the stator core, and a second portion having an outer diameter that is smaller than the inner diameter of the permanent magnet ring, wherein the adhesive material is disposed between the second portion of the rotor core and the permanent magnet ring to axially secure the permanent magnet ring to the stator core.  
Eitzert teaches an adhesive material (54) disposed between the rotor core (52) and the permanent magnet ring (26) comprises a first portion having an outer diameter that substantially corresponds to an inner diameter of the permanent magnet ring (26) to allow the first portion of the rotor core (52) to be form-fittingly received within the permanent magnet ring (26) in direct contact therewith and to radially secure the permanent magnet ring (26) to the stator core, and a second portion having an outer diameter that is smaller than the inner diameter of the permanent magnet ring (26), wherein the adhesive material (54) is disposed between the second portion of the rotor core (52) and the permanent magnet ring (26) to axially secure the permanent magnet ring (26) to the stator core as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota by using an adhesive material disposed between the rotor core and the permanent magnet ring comprises a first portion having an outer diameter that substantially corresponds to an inner diameter of the permanent magnet ring to allow the first portion of the rotor core to be form-fittingly received within the permanent magnet ring in direct contact therewith and to radially secure the permanent magnet ring to the stator core, and a second portion having an outer diameter that is smaller than the inner diameter of the permanent magnet ring, wherein the adhesive material is disposed between the second portion of the rotor core and the permanent magnet ring to axially secure the permanent magnet ring to the stator core, as taught by Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
As to claim 14/13, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the first portion of the rotor core comprises at least two annular alignment rings and the second portion of the rotor core comprises at least one annular groove formed between the at least two annular alignment rings, wherein the adhesive material is disposed within the at least one annular groove.  
However Eitzert teaches the first portion of the rotor core (52) comprises at least two annular alignment rings (50) and the second portion of the rotor core (52) comprises at least one annular groove formed between the at least two annular alignment rings (50), wherein the adhesive material (54) is disposed within the at least one annular groove as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Eitzer by using the first portion of the rotor core comprises at least two annular alignment rings and the second portion of the rotor core comprises at least one annular groove formed between the at least two annular alignment rings, wherein the adhesive material is disposed within the at least one annular groove, as taught by  Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
As to claim 18/13, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the rotor core comprises a plurality of uniformly shaped laminations bonded together and shaped to form the first portion and the second portion of the rotor core.  
However Eitzer teaches the rotor core (52) comprises a plurality of uniformly shaped laminations bonded together and shaped to form the first portion and the second portion of the rotor core (52) as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Eitzer by using the rotor core comprises a plurality of uniformly shaped laminations bonded together and shaped to form the first portion and the second portion of the rotor core, as taught by  Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
As to claim 19/13, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the rotor core comprises a first plurality of laminations shaped to form the first portion of the rotor core and a second plurality of laminations shaped to form the second portion of the rotor core.  
However Eitzer teaches the rotor core (52) comprises a first plurality of laminations shaped to form the first portion of the rotor core (52) and a second plurality of laminations shaped to form the second portion of the rotor core (52) as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Eitzer by using the rotor core comprises a first plurality of laminations shaped to form the first portion of the rotor core and a second plurality of laminations shaped to form the second portion of the rotor core, as taught by  Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
As to independent claim 21, Ota teaches A brushless direct-current (BLDC) motor, comprising: a stator assembly (60) including a stator core (61), a plurality of stator teeth (61b) radially extending from the stator core (61) and defining a plurality of slots therebetween, and a plurality of stator windings (63) wound around the plurality of stator teeth (61b); a rotor shaft (53) extending along a longitudinal axis; and a rotor comprising a rotor core (50) mounted on the rotor shaft (53), a permanent magnet ring (52) mounted on an outer surface of the rotor core (50) as shown in figures 1 and 5 and 7, 
However Ota teaches the claimed limitation as discussed above except an adhesive material disposed between the rotor core and the permanent magnet ring, wherein the rotor core comprises a plurality of annular grooves formed in the outer surface within which the adhesive material is disposed to axially secure the permanent magnet ring to the stator core.
Eitzer teaches an adhesive material (54) disposed between the rotor core (52) and the permanent magnet ring (26), wherein the rotor core (52) comprises a plurality of annular grooves formed in the outer surface within which the adhesive material (54) is disposed to axially secure the permanent magnet ring (26) to the stator core as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota by using an adhesive material disposed between the rotor core and the permanent magnet ring, wherein the rotor core comprises a plurality of annular grooves formed in the outer surface within which the adhesive material is disposed to axially secure the permanent magnet ring to the stator core, as taught by  Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
 As to claim 22/21, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the rotor core has an outer diameter that substantially corresponds to an inner diameter of the permanent magnet ring to allow the rotor core to be form-fittingly received within the permanent magnet ring in direct contact therewith and to radially secure the permanent magnet ring to the stator core.  
However Eitzer teaches the rotor core (52) has an outer diameter that substantially corresponds to an inner diameter of the permanent magnet ring (26) to allow the rotor core (52) to be form-fittingly received within the permanent magnet ring (26) in direct contact therewith and to radially secure the permanent magnet ring (26) to the stator core as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Eitzer by using the rotor core has an outer diameter that substantially corresponds to an inner diameter of the permanent magnet ring to allow the rotor core to be form-fittingly received within the permanent magnet ring in direct contact therewith and to radially secure the permanent magnet ring to the stator core, as taught by  Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
As to claim 23/21, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the rotor core has an outer diameter that is smaller than an inner diameter of the permanent magnet ring to form a gap within which the adhesive material is received.  
However Eitzer teaches the rotor core (52) has an outer diameter that is smaller than an inner diameter of the permanent magnet ring (26) to form a gap within which the adhesive material is received as shown in figure 6, for the advantageous benefit of ensuring axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Eitzer by using the rotor core has an outer diameter that is smaller than an inner diameter of the permanent magnet ring to form a gap within which the adhesive material is received, as taught by  Eitzert et al, to ensures axial and radial permeability of the adhesive, so that it can be distributed unhindered in the entire adhesive gap during the joining process.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Eitzert (DE102019218437)as applied in claim 13 above, and further in view of Fujimori et al. (US PG Pub 2005/0067058).
As to claim 16/13, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the permanent magnet ring comprises a sintered magnet.  
However Fujimori et al. teaches the permanent magnet ring comprises a sintered magnet (See paragraph [0011]), for the advantageous benefit of providing a radially anisotropic sintered R--Fe--B permanent magnet free from deformation and cracking and having excellent magnetic orientation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Motohashi et al. by using the permanent magnet ring comprises a sintered magnet, as taught by Fujimori et al, to provide a radially anisotropic sintered R--Fe--B permanent magnet free from deformation and cracking and having excellent magnetic orientation.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP2013017391) and Eitzert (DE102019218437)as applied in claim 13 above, and further in view of Motohashi et al. (US PG Pub 2013/0052058) .
As to claim 17/13, Ota in view of Eitzert teaches the claimed limitation as discussed above except wherein the rotor core defines an annular recess within which at portion of a bearing of the rotor shaft is located.  
However Motohashi teaches wherein the rotor core (23) defines an annular recess (see figure 1) within which at portion of a bearing of the rotor shaft (18) is located as shown in figure 1, for the advantageous benefit of providing an bearing support stiffness of a bearing device is increased to reduce inclination of a motor shaft and a motor rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ota in view of Eitzert by using the rotor core defines an annular recess within which at portion of a bearing of the rotor shaft is located, as taught by Motohashi et al, to provide an bearing support stiffness of a bearing device is increased to reduce inclination of a motor shaft and a motor rotor.
Allowable Subject Matter
Claims 4-6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	October 14, 2022